   Case 1:16-cv-00083-BLW Document 124-10 Filed 04/19/19 Page 1 of 5




Laurence J. (“Laird”) Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT,
 et al.,                                            Case No. 1:16-cv-00083-BLW

         Plaintiffs,                                DECLARATION OF JOHN C.
                                                    HORNING
         v.

 DAVID BERNHARDT, Acting
 Secretary of Interior; JOSEPH R.
 BALASH,* Assistant Secretary of
 Interior; BUREAU OF LAND
 MANAGEMENT; and U.S. FOREST
 SERVICE,

         Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)


I, John Horning, declare as follows:

       1.       My name is John Horning. I am personally aware of the matters set forth

below, and if called as a witness, could truthfully testify thereto.




DECLARATION OF JOHN C. HORNING - 1
   Case 1:16-cv-00083-BLW Document 124-10 Filed 04/19/19 Page 2 of 5




       2.      Since April 2002, I have served as Executive Director of WildEarth

Guardians (“Guardians”). I am currently a supporter and member of Guardians and have

been since 1992.

       WildEarth Guardians’ Interests in Sage-Grouse Conservation.

       3.      Guardians is a non-profit organization dedicated to protecting and

restoring the wildlife, wild places, wild rivers, and health of the American West.

Headquartered in Santa Fe, New Mexico, Guardians has staff and other offices around

the West, including in Boise, Missoula, Portland and Denver. Guardians has over

230,000 members and supporters, many of whom have particular interests in conserving

greater sage-grouse populations and habitats, particularly on public lands. Guardians has

participated in prior sage-grouse litigation before this and other courts.

       4.      Guardians has already devoted more than a decade to conserving the

Sagebrush Sea and species that rely on sagebrush habitats, including the greater sage-

grouse. Our Sagebrush Sea Campaign focuses on the conservation of sagebrush

landscapes and sage-grouse populations around the West. The Sagebrush Sea Campaign

was the lead petitioner to list the greater sage-grouse under the Endangered Species Act

(ESA) in 2003. More than twenty conservation groups joined the petition.

       5.      Western Watersheds Project, a co-Plaintiff in this case, successfully

litigated a remand of the negative listing decision in 2007. Upon remand, in March 2010,

the U.S. Fish and Wildlife Service found that ESA listing for the greater sage-grouse was

“warranted” but “precluded” by limited resources and higher priority species, placing it

on the ESA candidate list.




DECLARATION OF JOHN C. HORNING - 2
   Case 1:16-cv-00083-BLW Document 124-10 Filed 04/19/19 Page 3 of 5




        6.      Guardians and the Center for Biological Diversity challenged the

“precluded” portion of the March 2010 finding before this Court, see W. Watersheds

Project v. U.S. Fish and Wildlife Serv., No. 4:10-cv-229-BLW, 2012 WL 369168 (D.

Idaho Feb. 2, 2012). In May 2011, Guardians entered into a historic and sweeping

settlement agreement with the U.S. Fish and Wildlife Service, which ended years—and

sometimes decades—of waiting for many imperiled species on the candidate list. This

agreement set a 2015 deadline for the Service to make a final listing decision for the

greater sage-grouse.

        7.      Guardians subsequently participated in the national planning process that

led to the creation of the 2015 Sage Grouse Plans, encouraging the BLM and Forest

Service to adopt scientifically-based conservation measures that would be adequate to

protect sage-grouse. In our original Complaint in this matter, Guardians and our co-

Plaintiffs challenged these 2015 plans as not doing enough for sage grouse.

        Harms to Guardians’ Staff, Supporters, and Members from the 2019 Greater
        Sage-Grouse Plan Amendments

        8.      The Trump Administration’s recent efforts to undo key protections of

those 2015 Plans are of great concern to Guardians and our staff, members, and

supporters, who care deeply about the preservation and recovery of the greater sage-

grouse species. Guardians staff, members, and supporters work, live, and recreate

throughout the sagebrush-steppe ecosystem which is occupied by greater sage-grouse and

affected by the 2019 Greater Sage-Grouse Plan Amendments. Our members, supporters,

and staff derive recreational, aesthetic, scientific, inspirational, educational, and other

benefits from these activities and have an interest in preserving the possibility of such

activities in the future.



DECLARATION OF JOHN C. HORNING - 3
   Case 1:16-cv-00083-BLW Document 124-10 Filed 04/19/19 Page 4 of 5




       9.      I have a long-standing personal interest in greater sage-grouse and the

sagebrush-steppe ecosystems that exist across the American West. I have visited

sagebrush ecosystems and habitats in various western states almost annually for 25 years.

I have recreated on, birded, and more generally visited sage-grouse habitat in Colorado,

Wyoming, Montana, Idaho, Oregon and Nevada, and will regularly continue to do so for

the foreseeable future.

       10.     I enjoy recreating on public lands that are subject to the 2019 Sage Grouse

Plan Amendments My most recent visit to sagebrush habitats was in the summer of 2017

when I hiked in the southwestern Montana mountains that frame the Centennial Valley. I

hoped to see greater sage-grouse even though the time frame—summer—was sub-

optimal for doing so. My next trip to visit sage-grouse habitat will be in July/August 2019

to public lands in northwestern Colorado’s Moffat County. I have, sadly, never seen sage-

grouse. I have seen Gunnison sage-grouse, the very close relative of the greater sage-

grouse; and have a trip to see sage-grouse on their leks in May in western Colorado near

Gunnison. As long as I am able, I intend to visit public lands’ sage-grouse habitats and to

see sage-grouse for the rest of my life.

       11.     The 2019 Plan amendments open up millions of new acres of public lands

to fossil fuel development, weaken restrictions on destructive livestock grazing practices,

and create enormous loopholes that will allow greater disturbance and fragmentation of

sagebrush habitat. Together, these changes will hasten the sage-grouse’s decline toward

extinction and will result in more human development on otherwise natural landscapes

across the West, impairing my personal interest and the interests of other Guardians’




DECLARATION OF JOHN C. HORNING - 4
Case 1:16-cv-00083-BLW Document 124-10 Filed 04/19/19 Page 5 of 5
